                                      CASE 0:20-cr-00252-WMW-HB Doc. 25 Filed 12/02/20 Page 1 of 1

                                                   IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF MINNESOTA

                                                       INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                    )             COURTROOM MINUTES - CRIMINAL
                                                             )                  BEFORE: Hildy Bowbeer
                                          Plaintiff,         )                   U.S. Magistrate Judge
                                                             )
   v.                                                        )     Case No:              20-cr-252 WMW/HB
                                                             )     Date:                 December 2, 2020
Leslie Marie Cloud(4),                                       )     Video Conference
                                                             )     Time Commenced:        2:20 p.m.
                                          Defendant,         )     Time Concluded:        2:40 p.m.
                                                                   Time in Court:         20 minutes


APPEARANCES:
   Plaintiff: Samantha Bates, Assistant U.S. Attorney
   Defendant: Andrew Mohring, Assistant Federal Public Defender
                         X FPD          X To be appointed

   Date Charges Filed: 11/4/2020                            Offense: conspiracy to distribute a controlled substance

   X Advised of Rights

on          X Indictment


X Personal Recognizance Bond with conditions, see Order Setting Conditions of Release.

Next appearance date is TBD for:
 X Arraignment hrg

X Government moves to unseal the case.                      X Granted

Additional Information:
X Defendant consents to this hearing via video conference.
                                                                                                       s/JAM
                                                                                                     Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                                    Template Updated 06/2013
